  Case 19-29737       Doc 40   Filed 03/22/21 Entered 03/23/21 07:39:32                   Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                   BK No.:     19-29737
Isabelle K Wright                             )
                                              )                   Chapter: 13
                                              )
                                                                  Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. Debtor's current Chapter 13 Plan is modified post-confirmation to:

   a) Defer the current trustee default to the end of the Plan;

   b) Extend the Chapter 13 Plan term to 84 months in accordance with 11 U.S.C. §1329(d)(1);

   c) Decrease Debtor's Plan payment to $197 beginning March 2021 until the end of the plan;

   d) The Plan base amount remains the same; and

   e) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed Plan.

                                                           Enter:


                                                                       Honorable David D. Cleary
Dated: March 22, 2021                                                  United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
